DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/487,466 is responsive to communications filed on 05/13/2022, in reply to the Final Rejection of 02/14/2022. Currently, claims 1 and 12-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Response to Arguments
In regard to claims 1, 12, and 13, the Applicant submits that these claims have been amended to recite limitations similar to those of the allowed claims of the corresponding JP application. The Applicant further submits that the cited art fails to disclose the invention now claimed, with specific regard to the side camera includes a first side camera that captures a left direction of the swing body and a second side camera that captures a right direction of the swing body, and a second side image captured by the second side camera includes an image of the working equipment, and an optical axis of an optical system of the front camera and an optical axis of an optical system of the side camera are arranged in a common predetermined plane. The cited art discloses front/right and left cameras having optical axes not arranged in a predetermined plane like the instant application. Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to claims 1, 12, and 13 have been fully considered and are persuasive.  The rejections of claims 1, 12, and 13 have been withdrawn. 

In regard to claims 14-16, these claims are either directly or indirectly dependent upon the independent claim 1. Since the arguments and amendments relating to the independent claim 1 have been found to be sufficient to place the claim in condition for allowance, these claims are also allowable by virtue of their dependency upon an allowable base claim.

Allowable Subject Matter

Claims 1, and 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to the side camera includes a first side camera that captures a left direction of the swing body and a second side camera that captures a right direction of the swing body, and a second side image captured by the second side camera includes an image of the working equipment, and an optical axis of an optical system of the front camera and an optical axis of an optical system of the side camera are arranged in a common predetermined plane. The cited art discloses front/right and left cameras having optical axes not arranged in a predetermined plane.

The closest prior art of reference, Kazunori et al. (JP 2017092908 A), discloses an image transmission system of a construction machine for remote control, the imaging system mounted on the construction machine arranged at a work site, and transmits video data to a display. The construction machine, for example, a hydraulic shovel, is provided with left, front, right, and rear cameras for surround surveillance. However, Kazunori does not expressly disclose that the optical axis of an optical system of the front camera and an optical axis of an optical system of the side camera are arranged in a common predetermined plane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488